


110 HRES 1089 IH: Calling on the government of Vietnam to

U.S. House of Representatives
2008-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1089
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2008
			Ms. Loretta Sanchez of
			 California (for herself and Ms. Zoe
			 Lofgren of California) submitted the following resolution; which
			 was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling on the government of Vietnam to
		  release from prison, end the detention without trial, and cease the harassment
		  and house arrest of the people who signed the Manifesto on Freedom and
		  Democracy for Vietnam, and expressing the sense of Congress that the President
		  should encourage Vietnam to release such people from prison and to direct the
		  Secretary of State to establish a Countries of Particular Concern list to
		  condemn countries like Vietnam, which engage in particularly severe
		  violations of human rights.
	
	
		Whereas on April 8, 2006, 118 Vietnamese citizens signed a
			 Manifesto on Freedom and Democracy for Vietnam, with the objective to
			 reestablish fundamental rights of the people of Vietnam, sacred
			 rights of the Vietnamese nation [which] have been brutally trampled upon the
			 moment the communist government was installed in Vietnam;
		Whereas these 118 Vietnamese citizens and the thousands
			 who have subsequently signed the Manifesto are referred to as the Bloc 8406,
			 based on date the Manifesto was signed, on the eighth day of April in the year
			 2006;
		Whereas the Manifesto calls on those inside and outside
			 Vietnam to support peaceful, non-violent action to bring democracy and basic
			 human rights to the Vietnamese people;
		Whereas 13 of these brave supporters of democracy have
			 since been sentenced to a total of 68 years in prison for signing the
			 Manifesto;
		Whereas at least 10 of these democracy advocates have
			 since been detained by the Government of Vietnam for 18 months or more, for
			 signing their names to the Manifesto;
		Whereas at least five other signers of the peaceful,
			 non-violent Manifesto have been harassed and placed under house arrest by the
			 Government of Vietnam; and
		Whereas in addition to the signers of the Manifesto, the
			 Government of Vietnam has continued to harass, arrest, and detain peaceful,
			 non-violent supporters of democracy, including United States citizens Cong
			 Thanh Do, Truong Van Ba, Nguyen Quoc Quan, and to unlawfully arrest United
			 States citizens traveling to Vietnam, including Le Van Phan, and Nguyen Thi
			 Thinh: Now, therefore, be it
		
	
		That
			(1)the House of
			 Representatives—
				(A)calls on the
			 government of Vietnam to release those imprisoned for signing the Manifesto on
			 Freedom and Democracy for Vietnam, including—
					(i)Father Nguyen Van
			 Ly, sentenced to 8 years;
					(ii)Nguyen Phong,
			 sentenced to 6 years;
					(iii)Nguyen Binh
			 Thanh, sentenced to 5 years;
					(iv)Nguyen Bac Truyen,
			 jurist, sentenced to 4 years;
					(v)Le
			 Nguyen Sang, medical doctor, sentenced to 5 years;
					(vi)Huynh Nguyen Dao,
			 journalist, sentenced to 3 years;
					(vii)Nguyen Van Dai,
			 lawyer, sentenced to 5 years;
					(viii)Le Thi Cong
			 Nhan, lawyer, sentenced to 4 years;
					(ix)Tran Quoc Hien,
			 jurist, sentenced to 5 years;
					(x)Le
			 Van Soc, Hoa Hao Buddhist, sentenced to 6 years;
					(xi)Hang Tan Phat,
			 sentenced to 6 years;
					(xii)Truong Quoc Huy, freelance journalist,
			 sentenced to 6 years; and
					(xiii)Truong Minh
			 Duc, sentenced to 5 years;
					(B)urges the
			 Government of Vietnam to end its detention of those who are being held without
			 a trial, for their signature to the Manifesto, including—
					(i)Vu
			 Hoang Hai;
					(ii)Nguyen Ngoc
			 Quang;
					(iii)Pham Ba
			 Hai;
					(iv)Nguyen Tan Hoanh
			 (aka Doan Huu Chuong);
					(v)Tran
			 Thi Le Hang;
					(vi)Doan Van
			 Dien;
					(vii)Le
			 Ba Triet;
					(viii)Ho Thi Bich
			 Khuong;
					(ix)Vu
			 Van Hung; and
					(x)Dang
			 Hung; and
					(C)insists that the
			 Government of Vietnam cease harassment and house arrest of those non-violent
			 democracy advocates who signed the Manifesto, including—
					(i)Bui Kim Thanh,
			 jurist;
					(ii)Do
			 Nam Hai, co-founder of Bloc 8406;
					(iii)Tran Khai Thanh
			 Thuy, novelist;
					(iv)Hong Trung,
			 Seventh-day Adventist pastor;
					(v)Nguyen Hong Quang,
			 Mennonite pastor; and
					(vi)Pham Ngoc Thach,
			 Mennonite evangelist; and
					(2)it is the sense of
			 the House of Representatives that—
				(A)the members of the Bloc 8406 should be
			 commended for their selfless, peaceful efforts, to bring democracy and human
			 rights to the Vietnamese people;
				(B)the President
			 should request that the Government of Vietnam release all of these non-violent,
			 peaceful supporters of Democracy, including United States citizen Dr. Nguyen
			 Quoc Quan, who has been held without charges in Vietnam since November 17,
			 2007; and
				(C)the President should direct the Secretary
			 of State to establish a Countries of Particular Concern list to condemn
			 countries like Vietnam, which engage in particularly severe
			 violations of human rights, parallel in structure to the Countries of
			 Particular Concern list for countries with particularly severe
			 violations of religious freedom, as mandated under the International
			 Religious Freedom Act of 1998 (22 U.S.C. 6401 et seq.).
				
